Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
1.	Claims 11-20 recites one or more storage media.  The Applicants' Specification, paragraphs [0082]-[0083], disclose, “The term "storage media" as used herein refers to any non-transitory media that store data and/or instructions that cause a machine to operate in a specific fashion. Such storage media may comprise non-volatile media and/or volatile media. Non-volatile media includes, for example, optical disks, magnetic disks, or solid-state drives, such as storage device 410. Volatile media includes dynamic memory, such as main memory 406. Common forms of storage media include, for example, a floppy disk, a flexible disk, hard disk, solid-state drive, magnetic tape, or any other magnetic data storage medium, a CD-ROM, any other optical data storage medium, any physical medium with patterns of holes, a RAM, a PROM, and EPROM, a FLASH-EPROM, NVRAM, any other memory chip or cartridge.
[0083] Storage media is distinct from but may be used in conjunction with transmission media. Transmission media participates in transferring information between storage media. For example, transmission media includes coaxial cables, copper wire and fiber optics, including the wires that comprise bus 402. Transmission media can also take the form of acoustic or light waves, such as those generated during radio-wave and infra-red data communications.” (Emphasis added).  
Therefore, the claimed storage media is limited to non-transitory tangible media and are patentable.
 
Examiner's Note
2.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1-4, 8-14, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karlapudi (US 2019/0266273). 
	Regarding claims 1 and 11, Karlapudi discloses a method and one or more storage media storing instructions, comprising: 
	storing a plurality of probabilistic data structures (PDSs), each corresponding to a different time range of a plurality of time ranges ([0005], “…each probabilistic data structure is associated with a respective data core of the plurality of data cores, and wherein each probabilistic data structure indexes a respective set of reference time values corresponding to timestamps of data items stored in the respective data core; determining, based on querying the plurality of probabilistic data structures, which of the plurality of data cores contains one or more data items corresponding to the specified time range…”); 
	receiving a query that includes a key value and a time window ([0012], “processing a received search request for one or more data items, wherein the search request includes a specified time range; determining a set of query time values spanning the specified time range, wherein the set of query time values is determined according to a predetermined time resolution; querying a plurality of probabilistic data structures using the set of query time values, wherein each probabilistic data structure is associated with a respective data core of the plurality of data cores, and wherein each probabilistic data structure indexes a respective set of reference time values corresponding to timestamps of data items stored in the respective data core; determining, based on querying the plurality of probabilistic data structures, which of the plurality of data cores contains one or more data items corresponding to the specified time range; and in accordance with determining, based on querying the plurality of probabilistic data structures, that a subset of the plurality of data cores contains one or more data items corresponding to the 
	in response to receiving the query: 
		generating a plurality of sub-queries, each of which includes the key value 	and corresponding to a different time range of the time window ([0012], [0026], [0044], “the management plane 320 queries the plurality of probabilistic data structures to identify which data cores contain data items corresponding to the specified time range of a search request prior to executing the search.  It is beneficial for the management plane 320 to be able to filter the plurality of data cores, so that only the data cores that potentially contain data items with timestamps within the requested time range are searched.  Once a subset of relevant data cores is determined, the management plane 320 executes the search request on only the subset of data cores.  This allows the management plane 320 to execute a more efficient search by targeting the data cores that possibly contain the requested data items, thereby saving time and processing resources.  In some embodiments, the management plane 320 executes a search by generating a query to the data plane for execution.  The query generated by the management plane 320 instructs the data plane to only search the identified subset of data cores that are identified to possibly contain relevant data items.  The search is executed on the database indexes of the data cores in the subset to retrieve data items that satisfy one or more criteria defined in the search request”); 
		wherein each sub-query of the plurality of sub-queries corresponds to a 	different PDS of the plurality of PDSs ([0012], [0026], [0044], “the management plane 320 queries the plurality of probabilistic data structures to identify which data cores contain data items corresponding to the specified time range of a search request prior to executing the search.  
		for each sub-query of the plurality of sub-queries, executing said each sub-	query against the PDS that corresponds to said each sub-query, wherein executing 	comprises receiving results from the PDS ([0044], [0047], [0054]); 
		aggregating the results from the plurality of sub-queries to generate an aggregated result ([0047]-[0048] and [0054]-[0055]); 		
		responding to the query with the aggregated result ([0047]-[0048] and [0054]-[0055]);  
	wherein the method is performed by one or more computing devices (Figure 1).

	Regarding claims 2 and 12, Karlapudi discloses wherein the plurality of PDSs is stored across different storage space devices or different storage device types (Figures 1 and 2, [0058]).



	Regarding claims 4 and 14, Karlapudi discloses wherein at least one of the plurality of PDSs is a count min (CM) sketch ([0048], Count-Min sketch).

	Regarding claims 8 and 18, Karlapudi discloses querying the plurality of PDSs in real time ([0012], [0026], [0044], “the management plane 320 queries the plurality of probabilistic data structures to identify which data cores contain data items corresponding to the specified time range of a search request prior to executing the search.  It is beneficial for the management plane 320 to be able to filter the plurality of data cores, so that only the data cores that potentially contain data items with timestamps within the requested time range are searched).

	Regarding claims 9 and 19, Karlapudi discloses executing the plurality of sub-queries corresponding to the plurality of PDSs in parallel or staggered in time ([0012], [0026], [0044], “the management plane 320 queries the plurality of probabilistic data structures to identify which data cores contain data items corresponding to the specified time range of a search request prior to executing the search.  It is beneficial for the management plane 320 to be able to filter the 

	Regarding claims 10 and 20, Karlapudi discloses automatically generating one or more sub-queries of the plurality of sub-queries based on data granularity and count error rate ([0048]-[0049] and [0064]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Karlapudi (US 2019/0266273) in view of Bradshaw (US 2018/0293002).
	Regarding claims 5 and 15, Karlapudi discloses all the claimed subject matter as set forth above in claims 1 and 11.  However, Karlapudi is silent as to wherein the CM sketch comprises a sketch table arrangement of a plurality of sketch table cells accessible by a plurality of sketch table rows and sketch table columns, a different sketch table row of the plurality of sketch table rows and a different sketch table column of the plurality of sketch table columns addressing said 

.

Allowable Subject Matter
5.	Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Merilyn P Nguyen whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 



/MERILYN P NGUYEN/Primary Examiner, Art Unit 2153